DETAILED ACTION
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 2 be found allowable, claim 13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Takao et al. (US Pub. 2006/0132922 A1).
Takao discloses an antiglare film with unevenness on the surface on a transparent substrate with an average tilt angle of 0.4 to 1.5 degrees (abstract) where the film is on both sides of the substrate ([0036]), so there will be a texture on both sides where the total average tilt angle would be 0.8 to 3 degrees. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-2, 7-10, 13-14, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohishi et al. (US Pub. 2010/0246011 A1).
Regarding claims 1-2, 13-14, and 17-18, Ohishi discloses a transparent substrate with a resin layer that has an average inclination angle of 0.8 to 3 degrees (abstract), more preferably 0.9 to 1.5 degrees ([0023]) and an Sm of 50 to 200 microns ([0031]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05.
Regarding claims 7 and 19, Ohishi discloses it is known in the prior art to layer a low-reflective layer on an anti-glare film ([0003]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the resin layer in Ohishi may further contain a low-reflection layer to further provide anti-reflective properties to the film (Ohishi, [0003]). 
Regarding claim 8, claim 8 contains a limitation, wherein the texture is obtained by rolling the material from which the substrate is made between two rollers, a first roller being of smooth surface and a second roller being of textured surface, or both rollers being of textured surface, which defines a product by how the product was made. Thus claim 8 has a product-by-process limitation. For purposes of examination, product-by-process limitations are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited steps 
Regarding claim 9, claim 9 contains a limitation, wherein the texture is produced in a first material placed on another substrate of a second material, which defines a product by how the product was made. Thus claim 8 has a product-by-process limitation. For purposes of examination, product-by-process limitations are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited steps imply a textured surface or two textured surfaces. Ohishi discloses such a product as discussed above. 
Regarding claim 10, the term “a horticultural greenhouse” is considered intended use. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). Further, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber,.
Claims 1-3, 7-10, 13-14, 17-19, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takao in view of Ohishi.
Regarding claim 1-2, 13-14, 17-18, and 21-22, Takao discloses an antiglare film with unevenness on the surface on a transparent substrate with an average tilt angle of 0.4 to 1.5 degrees (abstract) where the film is on one or both sides of the substrate ([0036]), so when there is texture on both sides the total average tilt angle is 0.8 to 3 degrees.
Takao does not disclose an Rsm value for the texture. 
Ohishi discloses an optical film with an antiglare function which has an average inclination angle of 0.8 to 3 degrees (abstract), more preferably 0.9 to 1.5 degrees ([0023]) and an Sm of 50 to 200 microns ([0031]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the anti-glare film in Takao to have an Sm value as taught in Ohishi to assure sufficient antiglare effect (Ohishi, [0031]). 
Regarding claim 3, Takao discloses the anti-glare layer with the unevenness having a refractive index of 1.4 to 1.6 ([0053]).
Regarding claims 7 and 19, Takao discloses the film further comprising an antireflection layer on the antiglare film ([0070]).
Regarding claim 8, claim 8 contains a limitation, wherein the texture is obtained by rolling the material from which the substrate is made between two rollers, a first roller being of smooth surface and a second roller being of textured surface, or both rollers being of textured surface, which defines a product by how the product was made. Thus claim 8 has a product-by-process limitation. For purposes of examination, product-by-
Regarding claim 9, claim 9 contains a limitation, wherein the texture is produced in a first material placed on another substrate of a second material, which defines a product by how the product was made. Thus claim 8 has a product-by-process limitation. For purposes of examination, product-by-process limitations are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited steps imply a textured surface or two textured surfaces. Takao in view of Ohishi discloses such a product as discussed above. 
Regarding claim 10, the term “a horticultural greenhouse” is considered intended use. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). Further, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). In the instant claim(s), the body of the claim sets forth all the limitations for the structure of the claimed substrate and the term "horticultural greenhouse" merely .
Claim 1-2, 4, 8-14, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gy et al. (US Pub. 2012/0187435 A1).
Regarding claims 1, 2, 13, 14, and 17-18, Gy discloses a structure having a textured surface on a transparent glass made of mineral glass (abstract) where the texture has an average slope, Rdq, of smaller than 1.5 degrees ([0021] and [0023]).  Gy discloses the uneven surface having a pitch or period of 200 nm to 4 microns ([0041]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05.
Regarding claim 4, Gy discloses the glass substrate being mineral glass (abstract). 
Regarding claim 8
Regarding claim 9, claim 9 contains a limitation, wherein the texture is produced in a first material placed on another substrate of a second material, which defines a product by how the product was made. Thus claim 9 has a product-by-process limitation. For purposes of examination, product-by-process limitations are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited steps imply a textured surface on a coating. Gy discloses the substrate as discussed above and further discloses coating the mineral glass and then forming the texture ([0015]-[0016]).
Regarding claim 10, Gy discloses the structure on a greenhouse wall ([0095]).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gy  as applied to claim 4 above, and further in view of Koyo et al. (US Pub. 2012/0244318 A1).
Gy discloses the substrate of claim 4 as discussed above. Gy does not specifically disclose the glass containing iron oxide in the amount of at most 0.03 wt%.
Koyo discloses a cover glass (abstract) made of glass where the content of coloring components is reduced to a minimum and specifically iron oxide a coloring component is preferable present in an amount of 0.02 mass% or less ([0023]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the amount of iron oxide in the glass in Gy should be the amount taught in Koyo as a way to minimize coloration of the glass (Koyo, [0023]).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gy as applied to claim 4 above, and further in view of Koch et al. (US 5,776,844).
Gy discloses the mineral glass substrate of claim 4 as discussed above. Gy does not specifically disclose the composition of the glass.
Koch discloses a thermally stable glass composition which comprises SiO2 in the amount of 45 to 68 wt%, CaO in the amount of 1 to 13 wt%, MgO in the amount of 0 to 8 wt%, Na2O in the amount of 2 to 12 wt%, Al2O3 in the amount of 0 to 20 wt%, and K2O in the amount of 3.5 to 9 wt% for substrates of emissive screens (abstract).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the composition taught in Koch could be used as the glass composition for the glass sheet in Gy as a thermally stable glass which may be used as an emissive screen (Koch, abstract).
Claims 1-3, 8-10, 13-14, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker, Jr. et al. (US Pub. 2012/0064296 A1).
Regarding claims 1, 2, 13, 14, 17, and 18, Walker discloses antiglare films having a microstructured surface (abstract) where the film has a haze of no greater than 10% and transmission of 93% or greater (transparent) ([0035]) and at least 30%, at least 35%, or at least 40% of the microstructures have a slope magnitude of less than 1.3 degrees; less than 15%, less than 10%, or less than 5% of microstructures have a slope magnitude of 4.1 degrees or greater; and at least 70% of microstructures have a slope magnitude of 0.3 degrees or more ([0013]-[0015], [0063]-[0072]). Walker does not specifically disclose the average slope of the textured surface. However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the slope distribution as taught in Walker could be manipulated within the distribution parameters set by Walker to have an average slope in the claimed range to 
Regarding claim 3, Walker discloses the microstructured layer having a refractive index of 1.4 to 1.6 ([0084]).
Regarding claim 8, claim 8 contains a limitation, wherein the texture is obtained by rolling the material from which the substrate is made between two rollers, a first roller being of smooth surface and a second roller being of textured surface, or both rollers being of textured surface, which defines a product by how the product was made. Thus claim 8 has a product-by-process limitation. For purposes of examination, product-by-process limitations are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited steps imply a textured surface or two textured surfaces. Walker discloses such a product as discussed above. Walker further discloses using a textured roller to form a textured surface ([0006], [0051] and Fig. 6).
Regarding claim 9, claim 9 contains a limitation, wherein the texture is produced in a first material placed on a substrate of a second material, which defines a product by how the product was made. Thus claim 9 has a product-by-process limitation. For purposes of examination, product-by-process limitations are not limited to the 
Regarding claim 10, the term “a horticultural greenhouse” is considered intended use. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). Further, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). In the instant claim(s), the body of the claim sets forth all the limitations for the structure of the claimed substrate and the term "horticultural greenhouse" merely states the intended use for the substrate with no additional limitations imposed on the structure.

Response to Arguments
Applicant’s arguments, see page 7, filed 12/14/2021, with respect to 35 USC 102 rejection of claims 1-2, 4-8, 10, 13-15, 17, and 19 over Koyo have been fully considered 35 USC 102 rejection of claims 1-2, 4-8, 10, 13-15, 17, and 19 over Koyo has been withdrawn. 
Applicant's remaining arguments filed 12/14/2021 have been fully considered but they are not persuasive. 
Applicant argues Gy fails to teach or suggest a substrate with an average slope of higher than 1.1 to 1.4 degrees and an Rsm of lower than 900 microns. Applicant argues Gy motivates away from the claimed slope range by suggesting a more narrow range after disclosing a broader range so that a person of ordinary skill in the art would be motivated to design a film with average slope angles of less than 1 degree to avoid unwanted electrical contacts. Regarding the rejection over Gy and Walker, Applicant argues that the invention addresses a problem not identified in the prior art where surprisingly a haze of lower than 10% at 1.5 degrees, may result in undulations being observed especially with an Rsm of higher than 900 microns and where optical defects are limited with an average slope of higher than 0.2 degrees. Applicant argues the claimed average slope values allows one to reach a haze of 1 to 1.5% and limit optical defects. 
Examiner respectfully disagrees. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). Gy teaches an average slope of 1.5 degrees or less ([0023]) so one of ordinary skill in the art would understand this to be an appropriate range even if there are more preferred ranges for the textured surface. 
In response to applicant's argument that the instant invention has low haze and limits optical defects, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Further, Applicant has failed to meet the burden of proving unexpected results (see MPEP 716.02(b)). A general statement that a low haze may result in defects being observed with a specific Rsm value and slope value and will not be observed when those values are in the claimed range is not sufficient to prove unexpected results. The Applicant must provide data and explain the data to show the results are unexpected compared to the closest prior art. Applicant has failed to explain any data or results so has failed to establish unexpected results with the claimed invention. 
Applicant argues Koch fails to cure the defects of Gy. For the reasons discussed above, Gy is not considered deficient. 
Thus, for the reasons discussed above, Gy and Gy in view of Koch are considered to disclose claims 1-2, 4, 8-14, and 16-18 under 35 USC 103 and the rejection over Walker is respectfully maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783